Objections to cost bill overruled September 18, 1934                       ON OBJECTIONS TO COST BILL                              (35 P.2d 985)
Appellants filed a cost bill aggregating the sum of $100.55, to which objections are interposed by plaintiff. The plaintiff-respondent filed a cost bill claiming costs in the sum of $49.75, to which objections are interposed by appellants upon the ground that this is an equity suit and that it is inequitable to allow any costs and disbursements against these appellants.
The suit was instituted to foreclose a mortgage and the appellants, F.S. Crynes and Effie Crynes, interposed an answer and counterclaim in the sum of $725 as being superior to the interest of the plaintiff mortgagee. The circuit court decreed a foreclosure of the mortgage, denied the counterclaim of appellants F.S. Crynes and Effie Crynes and rendered a judgment for costs against the appellants. The appellants Crynes appealed. Upon the hearing in this court the decree of the circuit court was affirmed and the Crynes failed to prevail or sustain their counterclaim.
Section 7-607, Oregon Code 1930, provides, in substance, that in a suit, costs and disbursements shall be allowed to a party in whose favor a decree is given, in like manner and amount as an action, without reference *Page 184 
to the amount recovered or the value of the subject of the suit, unless the court otherwise directs. The decision and decree in this court was favorable to the plaintiff and no order was made absolving the appellants from payment of costs, and, we think, under the circumstances of the case, that none should be made, that the objections of plaintiff-respondent to the appellants' cost bill, as they did not prevail upon the appeal, should be sustained, and the costs claimed by F.S. Crynes and Effie Crynes are disallowed. The plaintiff, who was compelled, in order to foreclose the mortgage, to defend upon the appeal, having prevailed, is entitled to recover costs, and the objections to respondent's cost bill are overruled.
There is no objection filed to the items of cost but to the cost bill as a whole; therefore, there is no necessity for a taxation of the costs.
Respondent is allowed costs in the sum of $49.75.
RAND, C.J., and CAMPBELL and BAILEY, JJ., concur. *Page 185